Exhibit 10.1

 

Execution Version

 

$400,000,000

REGAL CINEMAS CORPORATION

8.625% Senior Notes Due 2019


PURCHASE AGREEMENT

 

July 9, 2009

 

CREDIT SUISSE SECURITIES (USA) LLC (“Credit Suisse”),

As Representative of the Several Purchasers,

c/o Credit Suisse Securities (USA) LLC,

Eleven Madison Avenue,

New York, N.Y. 10010-3629

 

Dear Sirs:

 

1.                          Introductory. Regal Cinemas Corporation,
a Delaware corporation (the “Company”), agrees with the several initial
purchasers named in Schedule A hereto (the “Purchasers”), for whom Credit Suisse
is acting as representative, subject to the terms and conditions stated herein,
to issue and sell to the several Purchasers $400,000,000 principal amount of its
8.625% Senior Notes due 2019 (“Offered Securities”), to be issued under an
indenture dated as of July 15, 2009 (the “Indenture”), among the Company, the
guarantors named therein (the “Guarantors” and each a “Guarantor”) and U.S. Bank
National Association, as Trustee on a private placement basis pursuant to an
exemption under Section 4(2) of the United States Securities Act of 1933 (the
“Securities Act”).  The Offered Securities will be fully and unconditionally,
jointly and severally, guaranteed by each of the Guarantors (such guarantees,
the “Guarantees”).

 

Holders (including subsequent transferees) of the Offered Securities will have
the registration rights set forth in the registration rights agreement, to be
dated the Closing Date, among the Company, the Guarantors and the Purchasers 
(the “Registration Rights Agreement”).  Pursuant to the Registration Rights
Agreement, the Company and the Guarantors will agree to file with the Securities
and Exchange Commission (the “Commission”) under the circumstances set forth
therein, (i) a registration statement under the Securities Act of 1933 (the
“Securities Act” and, such registration statement, the “Exchange Offer
Registration Statement”) relating to the Company’s 8.625% Senior Notes due 2019,
Series B, and the Guarantees endorsed thereon, to be issued under the Indenture
and identical in all material respects to the Offered Securities and the
Guarantees endorsed thereon but registered under the Securities Act (the
“Exchange Securities” and, together with the Offered Securities and the
Guarantees, the “Securities”), and to be offered in exchange for the Offered
Securities and the

 

--------------------------------------------------------------------------------


 

Guarantees endorsed thereon (such offer to exchange being referred to as the
“Exchange Offer”), and (ii) a shelf registration statement pursuant to Rule 415
under the Securities Act (the “Shelf Registration Statement” and the Exchange
Offer Registration Statement, each a “Registration Statement”).

 

Each of the Company and each of the Guarantors hereby agrees with the several
Purchasers as follows:

 

2.                          Representations and Warranties of the Company and
the Guarantors.  The Company and each of the Guarantors represents and warrants
to, and agrees with, the several Purchasers that:

 

(a)                                  Offering Circulars; Certain Defined Terms. 
The Company has prepared or will prepare a Preliminary Offering Circular and a
Final Offering Circular.

 

For purposes of this Agreement:

 

“Applicable Time” means 5:20 p.m. (New York time) on the date of this Agreement.

 

“Closing Date” has the meaning set forth in Section 3 hereof.

 

“Exchange Act” means the United States Securities Exchange Act of 1934.

 

“Final Offering Circular” means the final offering circular relating to the
Offered Securities that discloses the offering price and other final terms of
the Offered Securities and is dated as of the date of this Agreement (even if
finalized and issued subsequent to the date of this Agreement).

 

“Free Writing Communication” means a written communication (as such term is
defined in Rule 405) that constitutes an offer to sell or a solicitation of an
offer to buy the Offered Securities and is made by means other than the
Preliminary Offering Circular or the Final Offering Circular.

 

“General Disclosure Package” means the Preliminary Offering Circular together
with any Issuer Free Writing Communication existing at the Applicable Time and
the information in which is intended for general distribution to prospective
investors, as evidenced by its being specified in Schedule B hereto.

 

“Issuer Free Writing Communication” means a Free Writing Communication prepared
by or on behalf of the Company, used or referred to by the Company or containing
a description of the final terms of the Offered Securities or of their offering,
in the form retained in the Company’s records.

 

“Preliminary Offering Circular” means the preliminary offering circular, dated
July 9, 2009, relating to the Offered Securities to be offered by the
Purchasers.

 

“Rules and Regulations” means the rules and regulations of the Commission.

 

2

--------------------------------------------------------------------------------


 

“Securities Laws” means, collectively, the Sarbanes-Oxley Act of 2002
(“Sarbanes-Oxley”), the Securities Act, the Exchange Act, the Rules and
Regulations, the auditing principles, rules, standards and practices applicable
to auditors of “issuers” (as defined in Sarbanes-Oxley) promulgated or approved
by the Public Company Accounting Oversight Board and the rules of the New York
Stock Exchange (“Exchange Rules”).

 

“subsidiary” with respect to any person means (1) a corporation a majority of
whose capital stock with voting power, under ordinary circumstances, to elect
directors is at the time, directly or indirectly, owned by such person, by such
person and one or more subsidiaries of such person or by one or more
subsidiaries of such person, and (2) any other person (other than a corporation)
in which such person, one or more subsidiaries of such person, or such person
and one or more subsidiaries of such person, directly or indirectly, at the date
of determination thereof has a majority ownership interest, or (3) a partnership
in which such person or a subsidiary of such person is, at the time, a general
partner and in which such person, directly or indirectly, at the date of
determination thereof has a majority ownership interest.

 

“Supplemental Marketing Material” means any Issuer Free Writing Communication
other than any Issuer Free Writing Communication specified in Schedule B
hereto.  Supplemental Marketing Materials include, but are not limited to, the
electronic Bloomberg roadshow slides and the accompanying audio recording and
any Issuer Free Writing Communication listed on Schedule C hereto.

 

Unless otherwise specified, a reference to a “rule” is to the indicated
rule under the Securities Act.

 

(b)                                 Disclosure.  As of the date of this
Agreement, the Final Offering Circular does not, and as of the Closing Date, the
Final Offering Circular will not, include any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.  At the Applicable Time, neither (i) the General Disclosure
Package, nor (ii) any individual Supplemental Marketing Material, when
considered together with the General Disclosure Package, included, any untrue
statement of a material fact or omitted, or will omit, to state any material
fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.  The preceding two
sentences do not apply to statements in or omissions from the Preliminary or
Final Offering Circular, the General Disclosure Package or any Supplemental
Marketing Material based upon written information furnished to the Company or
the Guarantors by any Purchaser through Credit Suisse specifically for use
therein, it being understood and agreed that the only such information is that
described as such in Section 8(b) hereof.  Except as disclosed in the General
Disclosure Package, on the date of this Agreement, the Annual Report on
Form 10-K (as amended by Form 10-K/A) of Regal Entertainment Group (the “Parent
Guarantor”) most recently filed with the Commission and all subsequent reports
(collectively, the “Exchange Act Reports”) which have been filed by the Parent
Guarantor with the Commission or sent to stockholders pursuant to the Exchange
Act do not include any untrue statement of a

 

3

--------------------------------------------------------------------------------


 

material fact or omit to state any material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.  Such documents, when they were filed with the Commission,
conformed in all material respects to the requirements of the Exchange Act and
the Rules and Regulations.

 

(c)                                  Offered Securities.  The Offered Securities
have been duly authorized by the Company and, when delivered and paid for
pursuant to this Agreement and the Indenture on the Closing Date, will have been
duly executed, authenticated, issued and delivered and will constitute valid and
legally binding obligations of the Company, entitled to the benefits provided by
the Indenture and enforceable in accordance with their terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles, and will conform to the information in the
General Disclosure Package and to the description of such Offered Securities
contained in the General Disclosure Package, the Final Offering Circular and the
Indenture.

 

(d)                                 Exchange Securities.  The Exchange
Securities have been duly authorized by the Company and, when issued in the
Exchange Offer, will have been duly executed, authenticated, issued and
delivered in accordance with the terms of the Indenture, the Registration Rights
Agreement and the Exchange Offer and will constitute valid and legally binding
obligations of the Company, entitled to the benefits provided by the Indenture
and enforceable in accordance with their terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles, and will conform to the information in the General Disclosure
Package and to the description of such Exchange Securities contained in the
General Disclosure Package, the Final Offering Circular and the Indenture.

 

(e)                                  Guarantee.  The Guarantee to be endorsed on
the Offered Securities by each Guarantor has been duly authorized by such
Guarantor, and, when the Offered Securities are delivered and paid for pursuant
to this Agreement and the Indenture on the Closing Date, the Guarantee of each
Guarantor endorsed thereon will have been duly executed, issued and delivered by
each such Guarantor and will constitute valid and legally binding obligations of
such Guarantor, enforceable in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles, and will conform to the description thereof contained in the
General Disclosure Package, the Final Offering Circular and the Indenture.  The
Guarantee to be endorsed on the Exchange Securities by each Guarantor has been
duly authorized by such Guarantor, and, when issued in the Exchange Offer, will
have been duly executed and delivered by each such Guarantor and will constitute
valid and legally binding obligations of such Guarantor, enforceable in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles, and
will conform to the description thereof contained in the General Disclosure
Package, the Final Offering Circular and the Indenture.

 

4

--------------------------------------------------------------------------------


 

(f)                                    Good Standing of the Company and the
Guarantors.  Each of the Company and each of the Guarantors has been duly
incorporated or organized and is an existing corporation or other business
organization, as the case may be, in good standing under the laws of the
jurisdiction of its incorporation or organization, with power and authority
(corporate and other) to own its properties and conduct its business as
described in the General Disclosure Package; and each of the Company and each of
the Guarantors is duly qualified to do business as a foreign corporation or
other business organization, as the case may be, in good standing in all other
jurisdictions in which its ownership or lease of property or the conduct of its
business requires such qualification, except where the failure to so qualify
would not, individually or in the aggregate, have a material adverse effect on
the condition (financial or other), business, properties or results of
operations of the Company, the Guarantors and their respective subsidiaries
taken as a whole, or materially and adversely affect the ability of the Company
or the Guarantors to issue the Securities or perform their respective
obligations hereunder or thereunder, under the Indenture or under the
Registration Rights Agreement, or otherwise affect the validity of the
Securities or otherwise be material in the context of the Securities (“Material
Adverse Effect”).

 

(g)                                 Subsidiaries.  Each subsidiary of the
Company and each subsidiary of the Guarantors has been duly incorporated or
organized and is an existing corporation or other business organization, as the
case may be, in good standing under the laws of the jurisdiction of its
incorporation or organization with power and authority (corporate and other) to
own its properties and conduct its business as described in the General
Disclosure Package, except where failure to be so incorporated or organized and
in good standing would not, individually or in the aggregate, have a Material
Adverse Effect; and each subsidiary of the Company and each subsidiary of the
Guarantors is duly qualified to do business as a foreign corporation or other
business organization, as the case may be, in good standing in all other
jurisdictions in which its ownership or lease of property or the conduct of its
business requires such qualification, except where failure to so qualify would
not, individually or in the aggregate, have a Material Adverse Effect; all of
the issued and outstanding capital stock or other ownership interests of each
subsidiary of the Company and each subsidiary of the Guarantors has been duly
authorized and, in the case of each subsidiary that is a corporation, validly
issued and is fully paid and nonassessable; and, except as disclosed in the
General Disclosure Package, the capital stock or other ownership interests of
each subsidiary owned by the Company or a Guarantor, directly or through
subsidiaries, is owned free from liens, encumbrances and defects.

 

(h)                                 Indenture.  The Indenture has been duly
authorized by each of the Company and each of the Guarantors and, when the
Offered Securities and the Guarantees are delivered and paid for pursuant to
this Agreement on the Closing Date, the Indenture will have been duly executed
and delivered, and the Indenture will constitute a valid and legally binding
obligation of each of the Company and each of the Guarantors, enforceable in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles, and
will conform to the description of the Indenture contained in the General
Disclosure Package and the Final Offering Circular.

 

5

--------------------------------------------------------------------------------


 

(i)                                     Registration Rights Agreement.  The
Registration Rights Agreement has been duly authorized by each of the Company
and each of the Guarantors and, on the Closing Date, will have been duly
executed and delivered by each of the Company and each of the Guarantors and
will constitute a valid and legally binding obligation of each of the Company
and each of the Guarantors, enforceable in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles, and will conform to the description of the
Registration Rights Agreement contained in the General Disclosure Package and
the Final Offering Circular.

 

(j)                                     No Finder’s Fee.  Except as disclosed in
the General Disclosure Package, there are no contracts, agreements or
understandings between the Company, the Guarantors and any person that would
give rise to a valid claim against the Company, the Guarantors or any Purchaser
for a brokerage commission, finder’s fee or other like payment in connection
with the transactions related to the Securities.

 

(k)                                  Absence of Further Requirements.  No
consent, approval, authorization, or order of, or filing or registration with,
any governmental agency or body or any court is required for the consummation of
the transactions contemplated by this Agreement, the Indenture or the
Registration Rights Agreement in connection with the offering, issuance and sale
of the Securities by the Company and the Guarantors, except for the order of the
Commission declaring effective the Exchange Offer Registration Statement or, if
required, the Shelf Registration Statement.

 

(l)                                     Absence of Defaults and Conflicts
Resulting from Transaction.  The execution, delivery and performance of the
Indenture, this Agreement and the Registration Rights Agreement, and the
issuance and sale of the Securities and compliance with the terms and provisions
hereof and thereof will not result in a breach or violation of any of the terms
and provisions of, or constitute a default under, (A) any statute, any rule,
regulation or order of any governmental agency or body or any court, domestic or
foreign, having jurisdiction over the Company, the Guarantors or any of their
respective subsidiaries or any of their properties, (B) any agreement or
instrument to which the Company, the Guarantors or any of their respective
subsidiaries is a party or by which the Company, the Guarantors or any of their
respective subsidiaries is bound or to which any of the properties of the
Company, the Guarantors or any of their respective subsidiaries is subject, or
(C) the charter or by-laws or similar governing documents of the Company, the
Guarantors or any of their respective subsidiaries, except in the case of a
breach, violation, or default described in clause (A) or (B) above that would
not, individually or in the aggregate, be expected to have a Material Adverse
Effect, and each of the Company and each of the Guarantors has full power and
authority to authorize, issue and sell the Offered Securities and the Guarantees
endorsed thereon as contemplated by this Agreement and the Exchange Securities
and the Guarantees endorsed thereon as contemplated by the Registration Rights
Agreement.

 

(m)                               Authorization of Agreement.  This Agreement
has been duly authorized, executed and delivered by each of the Company and each
of the Guarantors.

 

6

--------------------------------------------------------------------------------


 

(n)                                 Title to Property.  Except as disclosed in
the General Disclosure Package, the Company, the Guarantors and their respective
subsidiaries have good and marketable title to all real properties and all other
properties and assets owned by them, in each case free from liens, encumbrances
and defects that would materially affect the value thereof or materially
interfere with the use made or to be made thereof by them and that, individually
or in the aggregate, would have a Material Adverse Effect; and except as
disclosed in the General Disclosure Package, the Company, the Guarantors and
their respective subsidiaries hold all leased real or personal property under
valid and enforceable leases with no exceptions that would materially interfere
with the use made or to be made thereof by them and that, individually or in the
aggregate, would have a Material Adverse Effect.

 

(o)                                 Possession of Licenses and Permits.  The
Company, the Guarantors and their respective subsidiaries possess adequate
certificates, authorizations or permits issued by appropriate governmental
agencies or bodies necessary to conduct the business now operated by them and
have not received any notice of proceedings relating to the revocation or
modification of any such certificate, authority or permit that, if determined
adversely to the Company, the Guarantors or any of their respective
subsidiaries, would, individually or in the aggregate, have a Material Adverse
Effect.

 

(p)                                 Absence of Existing Defaults and Conflicts. 
None of the Company, the Guarantors or any of their respective subsidiaries is
(A) in violation of its charter or bylaws or other similar governing documents
or (B) in default in the performance or observance of any obligation, covenant
or condition contained in any indenture, mortgage, deed of trust, loan
agreement, lease or other agreement or instrument to which it is a party or by
which it or any of its properties may be bound, except in the case of a default
described in clause (B) above that, individually or in the aggregate, would not
have a Material Adverse Effect.

 

(q)                                 Registration Rights.  Except for the
Registration Rights Agreement to be entered into on the Closing Date, there are
no contracts, agreements or understandings between the Company or any Guarantor
and any person granting such person the right (i) to require the Company or any
of the Guarantors to file a registration statement under the Securities Act with
respect to any securities of the Company or any of the Guarantors or (ii) to
require the Company or any of the Guarantors to include such securities with the
Securities registered pursuant to any Registration Statement.

 

(r)                                    Absence of Labor Disputes.  No labor
dispute with the employees of the Company, the Guarantors or any of their
respective subsidiaries exists or, to the knowledge of the Company or the
Guarantors, is imminent that would, individually or in the aggregate, have a
Material Adverse Effect.

 

(s)                                  Possession of Intellectual Property.  The
Company, the Guarantors and their respective subsidiaries own, possess or can
acquire on reasonable terms, adequate trademarks, trade names and other rights
to inventions, know-how, patents, copyrights, confidential information and other
intellectual property (collectively, “intellectual property rights”) necessary
to conduct the business now operated by them, or presently

 

7

--------------------------------------------------------------------------------


 

employed by them, and have not received any notice of infringement of or
conflict with asserted rights of others with respect to any intellectual
property rights that, if determined adversely to the Company, the Guarantors or
any of their respective subsidiaries, would, individually or in the aggregate,
have a Material Adverse Effect.

 

(t)                                    Environmental Laws.  Except as disclosed
in the General Disclosure Package, none of the Company, the Guarantors or any of
their respective subsidiaries is in violation of any statute, any rule,
regulation, decision or order of any governmental agency or body or any court,
domestic or foreign, relating to the use, disposal or release of hazardous or
toxic substances or relating to the protection or restoration of the environment
or human exposure to hazardous or toxic substances (collectively, “environmental
laws”), owns or operates any real property contaminated with any substance that
is subject to any environmental laws, is liable for any off-site disposal or
contamination pursuant to any environmental laws, or is subject to any claim
relating to any environmental laws, which violation, contamination, liability or
claim would, individually or in the aggregate, have a Material Adverse Effect;
and none of the Company or the Guarantors is aware of any pending investigation
which might lead to such a claim.

 

(u)                                 Litigation.  Except as disclosed in the
General Disclosure Package, there are no pending actions, suits or proceedings
against or affecting the Company, the Guarantors or any of their respective
subsidiaries or any of their respective properties that, if determined adversely
to the Company, the Guarantors or any of their respective subsidiaries, would,
individually or in the aggregate, have a Material Adverse Effect; and to the
Company’s and the Guarantors’ knowledge, no such actions, suits or proceedings
are threatened or contemplated.

 

(v)                                 Financial Statements.  The financial
statements of the Parent Guarantor, together with the related schedules and
notes, included in the General Disclosure Package present fairly in all material
respects the financial position of the parent Guarantor and its consolidated
subsidiaries, and the financial statements of National CineMedia, LLC (“National
CineMedia”), together with the related schedules and notes, included in the
General Disclosure Package present fairly in all material respects the financial
position of National CineMedia and its consolidated subsidiaries, in each case,
as of the dates shown and their results of operations and cash flows for the
periods shown, and such financial statements and related schedules and notes
have been prepared in conformity with the generally accepted accounting
principles in the United States (“GAAP”) applied on a consistent basis and the
other financial and statistical information and data set forth in the General
Disclosure Package are, in all material respects, accurately presented and, with
respect to such financial information, prepared on a basis consistent with the
financial statements of  the Parent Guarantor and National CineMedia,
respectively, and the books and records of the Parent Guarantor and National
CineMedia, respectively.

 

(w)                               No Material Adverse Change in Business. 
Except as disclosed in the General Disclosure Package, since January 1, 2009,
there has been no material adverse change, nor any development or event
involving a prospective material adverse change, in the condition (financial or
other), business, properties or results of operations of the

 

8

--------------------------------------------------------------------------------


 

Company, the Guarantors or any of their respective subsidiaries taken as a
whole, and, except as disclosed in or contemplated by the General Disclosure
Package, there has been no dividend or distribution of any kind declared, paid
or made by the Company or any of the Guarantors on any class of its capital
stock.

 

(x)                                   Reporting Status.  The Parent Guarantor is
subject to the reporting requirements of either Section 13 or Section 15(d) of
the Securities Exchange Act of 1934 and files reports with the Commission on the
Electronic Data Gathering, Analysis, and Retrieval (“EDGAR”) system.

 

(y)                                 Investment Company Act.  None of the Company
or the Guarantors is an open-end investment company, unit investment trust or
face-amount certificate company that is or is required to be registered under
Section 8 of the United States Investment Company Act of 1940 (the “Investment
Company Act”); and none of the Company or the Guarantors is and, after giving
effect to the offering and sale of the Offered Securities and the application of
the proceeds thereof as described in the General Disclosure Package, none will
be an “investment company” as defined in the Investment Company Act.

 

(z)                                   Class of Securities Not Listed.  No
securities of the same class (within the meaning of Rule 144A(d)(3) under the
Securities Act) as the Offered Securities or the Guarantees are listed on any
national securities exchange registered under Section 6 of the Exchange Act or
quoted in a U.S. automated inter-dealer quotation system.

 

(aa)                            No Registration.  The offer and sale of the
Offered Securities and the Guarantees and the initial resales by the Purchasers,
in each case, in the manner contemplated by this Agreement and the General
Disclosure Package will be exempt from the registration requirements of the
Securities Act and no registration of the Offered Securities or the Guarantees
is required under the Securities Act for sale of the Offered Securities or the
Guarantees to the Purchasers as contemplated hereby or for the initial resales
in the manner contemplated by this Agreement and the General Disclosure Package
(assuming (i) the representations of the Purchasers contained in this Agreement
are true, correct and complete and (ii) compliance by the Purchasers with its
covenants set forth in this Agreement), and it is not necessary to qualify an
indenture in respect of the Offered Securities or the Guarantees under the
United States Trust Indenture Act of 1939, as amended (the “Trust Indenture
Act”) for sale of the Offered Securities and the Guarantees to the Purchasers
and the initial resales by the Purchasers, in each case, in the manner
contemplated by this Agreement and the General Disclosure Package.

 

(bb)                          Qualification of Indenture.  The Indenture
conforms in all material respects to the requirements of the Trust Indenture Act
and the rules and regulations of the Commission applicable to an indenture that
is qualified thereunder.

 

(cc)                            Regulations T, U, X.  None of the Company, the
Guarantors or any of their respective subsidiaries nor any agent thereof acting
on the behalf of it has taken, and none of them will take, any action that might
cause this Agreement or the issuance or sale of

 

9

--------------------------------------------------------------------------------


 

the Offered Securities or the Guarantees to violate Regulation T, Regulation U
or Regulation X of the Board of Governors of the Federal Reserve System.

 

(dd)                          Ratings.  No “nationally recognized statistical
rating organization” as such term is defined for purposes of
Rule 436(g)(2) under the Securities Act (i) has imposed (or has informed the
Company or any of the Guarantors that it is considering imposing) any condition
(financial or otherwise) on the Company’s or any of the Guarantor’s retaining
any rating assigned to the Company or any of the Guarantors or any securities of
the Company or any of the Guarantors or (ii) has indicated to the Company or any
of the Guarantors that it is considering any of the actions described in
Section 7(b)(ii) hereof.

 

(ee)                            No General Solicitation.  No form of general
solicitation or general advertising (as defined in Regulation D under the
Securities Act) was used by the Company or the Guarantors, or any of their
respective representatives (other than the Purchasers, as to whom the Company
and the Guarantors make no representation) in connection with the offer and sale
of the Offered Securities or the Guarantees contemplated hereby, including, but
not limited to, articles, notices or other communications published in any
newspaper, magazine, or similar medium or broadcast over television or radio, or
any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising.  No securities of the same class as the
Offered Securities or the Guarantees have been offered, issued or sold by the
Company within the six-month period immediately prior to the date hereof.

 

(ff)                                Regulation S Restrictions.  Neither the
Company, nor any Guarantor, nor any of their respective affiliates, nor any
person acting on its or their behalf has offered or will offer or sell the
Offered Securities or the Guarantees with respect to any such securities sold in
reliance on Rule 903 of Regulation S (“Regulation S”) under the Securities Act,
by means of any directed selling efforts within the meaning of Rule 902(c) of
Regulation S.  The Company, the Guarantors, their respective affiliates and any
person acting on its or their behalf have complied and will comply with the
offering restrictions requirement of Regulation S. Neither the Company nor any
Guarantor has entered into and neither the Company nor any Guarantor will enter
into any contractual arrangement with respect to the distribution of the Offered
Securities or the Guarantees except for this Agreement.

 

(gg)                          Tax.  All material Tax returns required to be
filed by the Company, the Guarantors and their respective subsidiaries have been
filed and all such returns are true, complete and correct in all material
respect.  All material Taxes that are due or claimed to be due from the Company,
the Guarantors and their respective subsidiaries have been paid other than those
(A) currently payable without penalty or interest or (B) being contested in good
faith and by appropriate proceedings and for which, in the case of both clauses
(A) and (B), adequate reserves have been established on the books and records of
the Company, the Guarantors and their respective subsidiaries in accordance with
GAAP.  There are no material Tax assessments proposed in writing against the
Company, the Guarantors or any of their respective subsidiaries.  To the
Company’s and the Guarantors’ knowledge, the accruals and reserves on the books
and records of the Company, the Guarantors and their respective subsidiaries in
respect of any material Tax

 

10

--------------------------------------------------------------------------------


 

liability for any taxable period not finally determined are adequate to meet any
assessments of Tax for any such period.  For purposes of this Agreement, the
term “Tax” and “Taxes” shall mean all federal, state, local and foreign taxes,
and other assessments of a similar nature (whether imposed directly or through
withholding), including any interest, additions to tax, or penalties applicable
thereto.

 

(hh)                          Internal Controls and Compliance with the
Sarbanes-Oxley Act.  KPMG LLP are independent public auditors as required by the
Securities Act and the Rules and Regulations thereof.  Except as set forth in
the General Disclosure Package, the Company, the Guarantors and their respective
subsidiaries and the Parent Guarantor’s Board of Directors (the “Board”) are in
compliance, in all material respects, with Sarbanes-Oxley and all applicable
Exchange Rules.  The Parent Guarantor maintains a system of internal controls,
including, but not limited to, disclosure controls and procedures, internal
controls over accounting matters and financial reporting, an internal audit
function and legal and regulatory compliance controls (collectively, “Internal
Controls”) that comply in all material respects with the Securities Laws and are
sufficient to provide reasonable assurances that (i) transactions are executed
in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization, (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences and (v) the Parent Guarantor has
adopted and applies corporate governance guidelines.  The Internal Controls are,
or upon consummation of the offering of the Offered Securities will be, overseen
by the Audit Committee (the “Audit Committee”) of the Board in accordance with
Exchange Rules.  The Parent Guarantor has not publicly disclosed or reported to
the Audit Committee or the Board, and within the next 90 days the Parent
Guarantor does not reasonably expect to publicly disclose or report to the Audit
Committee or the Board, a significant deficiency, material weakness, change in
Internal Controls or fraud involving management or other employees who have a
significant role in Internal Controls (each, an “Internal Control Event”), any
violation of, or failure to comply with, the Securities Laws, or any matter
which, if determined adversely, would, individually or in the aggregate, have a
Material Adverse Effect.

 

(ii)                                  Insurance.  The Company, the Guarantors
and each of their respective subsidiaries are insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
are prudent and customary in the businesses in which they are engaged; none of
the Company, the Guarantors or any of their respective subsidiaries (A) has
received notice from any insurer or agent of such insurer that substantial
capital improvements or other material expenditures will have to be made in
order to continue such insurance or (B) has any reason to believe that it will
not be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers at a cost that would
not have, individually or in the aggregate, a Material Adverse Effect.

 

(jj)                                  Material Changes.  Subsequent to the
respective dates as of which information is given in the General Disclosure
Package, (A) the Company, the

 

11

--------------------------------------------------------------------------------


 

Guarantors and their respective subsidiaries have not incurred any material
liability or obligation, direct or contingent, nor entered into any material
transaction not in the ordinary course of business; (B) the Company and the
Guarantors have not purchased any of its outstanding capital stock, nor
declared, paid or otherwise made any dividend or distribution of any kind on its
capital stock; and (C) there has not been any material change in the capital
stock, short-term debt or long-term debt of the Company, the Guarantors and
their respective subsidiaries (taken as a whole), except in each case as
described in the General Disclosure Package.

 

(kk)                            Use of Proceeds.  The net proceeds of the
issuance and sale of the Offered Securities are being incurred in good faith to
repay a portion of the Company’s borrowings under that certain Fifth Amended and
Restated Credit Agreement, dated as of October 27, 2006, as amended, by and
among the Company, the Guarantors party thereto, Credit Suisse, Cayman Islands
Branch, as administrative agent and collateral agent, Credit Suisse Securities
(USA) LLC, as sole lead arranger and sole book runner, and the lenders from time
to time party thereto.

 

(ll)                                  Statistical and Market Related Data.  The
industry, statistical and market-related data included or incorporated by
reference in the Preliminary Offering Circular, the Final Offering Circular or
any Issuer Free Writing Communication are derived from sources that the Company
and the Guarantors reasonably and in good faith believe to be accurate,
reasonable and reliable, and such data agrees with the sources from which they
were derived.

 

(mm)                      Absence of Manipulation.  None of the Company, the
Guarantors or any of their respective affiliates has, either alone or with one
or more other persons, bid for or purchased for any account in which it or any
of its affiliates had a beneficial interest in any Offered Securities or attempt
to induce any person to purchase any Offered Securities in violation of
Section 9 of the Exchange Act or Regulation M promulgated under the Exchange
Act.

 

(nn)                          ERISA.  The Company, the Guarantors and their
respective subsidiaries are in compliance with all presently applicable
provisions of the Employee Retirement Income Security Act of 1974, as amended,
including the regulations and published interpretations thereunder (“ERISA”),
except where the failure to be in such compliance would not, individually or in
the aggregate, have a Material Adverse Effect; no “reportable event” (as defined
in ERISA) has occurred with respect to any “pension plan” (as defined in ERISA)
for which the Company, the Guarantors or any of their respective subsidiaries
would have any liability; except for matters that would not, individually or in
the aggregate, have a Material Adverse Effect, the Company, the Guarantors and
their respective subsidiaries have not incurred and do not expect to incur
liability under (A) Title IV of ERISA with respect to termination of, or
withdrawal from, any “pension plan” or (B) Section 412 or 4971 of the Internal
Revenue Code of 1986, as amended, including the regulations and published
interpretations thereunder (“Code”); and each “pension plan” for which the
Company, the Guarantors and each of its respective subsidiaries would have any
liability that is intended to be qualified under Section 401(a) of the Code

 

12

--------------------------------------------------------------------------------


 

is so qualified in all material respects and nothing has occurred, whether by
action or by failure to act, which would cause the loss of such qualification.

 

(oo)                          Accurate Disclosure.  The statements in the
General Disclosure Package and the Final Offering Circular under the headings
“Certain United States Federal Income Tax Considerations” and “Description of
Notes,” in the Parent Guarantor’s Annual Report on Form 10-K for the fiscal year
ended January 1, 2009 under the caption “Item 3—Legal Proceedings” and in Note
8—“Litigation and Contingencies” to the consolidated financial statements
included in Part II, Item 8 of such Form 10-K, and in the Parent Guarantor’s
Form 10-Q for the fiscal quarter ended April 2, 2009, under the caption “Item
1—Legal Proceedings” and in Note 7—“Commitments and Contingencies” to the
condensed consolidated financial statements included in Part I, Item 1 of such
Form 10-Q, insofar as such statements summarize legal matters, agreements,
documents or proceedings discussed therein, fairly summarize in all material
respects such legal matters, agreements, documents or proceedings and present
the information required to be shown.

 

3.                          Purchase, Sale and Delivery of Offered Securities. 
On the basis of the representations, warranties and agreements and subject to
the terms and conditions set forth herein, the Company agrees to sell to the
several Purchasers, and each of the Purchasers agrees, severally and not
jointly, to purchase from the Company, at a purchase price of 95.49850% of the
principal amount thereof, the respective principal amounts of Offered Securities
set forth opposite the names of the several Purchasers in Schedule A.

 

The Company will deliver against payment of the purchase price the Offered
Securities to or as instructed by Credit Suisse for the accounts of the several
Purchasers hereunder and to be offered and sold by the Purchasers in reliance on
Regulation S (the “Regulation S Securities”) in the form of one or more
permanent global Securities in registered form without interest coupons (the
“Regulation S Global Securities”) deposited with the Trustee as custodian for
The Depository Trust Company (“DTC”) for the respective accounts of the DTC
participants for Euroclear Bank S.A./N.V. (“Euroclear”), and Clearstream
Banking, société anonyme (“Clearstream, Luxembourg”), and registered in the name
of Cede & Co., as nominee for DTC.  The Company will deliver against payment of
the purchase price the Offered Securities to be purchased by each Purchaser
hereunder and to be offered and sold by each Purchaser in reliance on Rule 144A
under the Securities Act (“Rule 144A” and, such securities, the “144A
Securities”) in the form of one or more permanent global securities in
definitive form without interest coupons (the “Restricted Global Securities”)
deposited with the Trustee as custodian for DTC and registered in the name of
Cede & Co., as nominee for DTC.  The Regulation S Global Securities and the
Restricted Global Securities shall be assigned separate CUSIP numbers.  The
Restricted Global Securities shall include the legend regarding restrictions on
transfer set forth under “Transfer Restrictions” in the Final Offering
Circular.  Until the termination of the distribution compliance period (as
defined in Regulation S) with respect to the offering of the Offered Securities,
interests in the Regulation S Global Securities may only be held by the DTC
participants for Euroclear and Clearstream, Luxembourg.  Interests in any
permanent global Securities will be held only in book-entry form through
Euroclear, Clearstream, Luxembourg or DTC, as the case may be, except in the
limited circumstances described in the Final Offering Circular.

 

13

--------------------------------------------------------------------------------


 

Payment for the Regulation S Securities and the 144A Securities shall be made by
the Purchasers in Federal (same day) funds by wire transfer to an account at a
bank acceptable to Credit Suisse drawn to the order of the Company at the office
of Hogan & Hartson L.L.P., One Tabor Center, Suite 1500, 1200 Seventeenth
Street, Denver, Colorado 80202, at 9:00 a.m. (New York time), on July 15, 2009,
or at such other time not later than seven full business days thereafter as
Credit Suisse and the Company determine, such time being herein referred to as
the “Closing Date,” against delivery to the Trustee as custodian for DTC of
(i) the Regulation S Global Securities representing all of the Regulation S
Securities for the respective accounts of the DTC participants for Euroclear and
Clearstream, Luxembourg and (ii) the Restricted Global Securities representing
all of the 144A Securities.  The Regulation S Global Securities and the
Restricted Global Securities will be made available for checking at least 24
hours prior to the Closing Date.

 

4.         Representations by Purchasers; Resale by Purchasers.

 

(a)           Each of the Purchasers severally represents and warrants to the
Company and the Guarantors that it is an “accredited investor” within the
meaning of Regulation D under the Securities Act.

 

(b)           Each Purchaser severally acknowledges that the Offered Securities
have not been registered under the Securities Act and may not be offered or sold
within the United States or to, or for the account or benefit of, U.S. persons
except in accordance with Regulation S or pursuant to an exemption from the
registration requirements of the Securities Act.  Each Purchaser severally
represents and agrees that it has offered and sold the Offered Securities, and
will offer and sell the Offered Securities (i) as part of its distribution at
any time and (ii) otherwise until 40 days after the later of the commencement of
the offering and the Closing Date, only in accordance with Rule 903 under the
Securities Act or Rule 144A.  Accordingly, neither such Purchaser nor its
affiliates, nor any persons acting on its or their behalf, have engaged or will
engage in any directed selling efforts in the United States with respect to the
Offered Securities, and such Purchaser, its affiliates and all persons acting on
its or their behalf have complied and will comply with the offering restrictions
requirement of Regulation S.  Each Purchaser severally agrees that, at or prior
to confirmation of sale of the Offered Securities, other than a sale pursuant to
Rule 144A, such Purchaser will have sent to each distributor, dealer or person
receiving a selling concession, fee or other remuneration that purchases the
Offered Securities from it during the distribution compliance period (as defined
in Regulation S) a confirmation or notice to substantially the following effect:

 

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933 (the “Securities Act”) and may not be offered or sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of their distribution at any time or (ii) otherwise until 40 days
after the later of the date of the commencement of the offering and the closing
date, except in either case in accordance with Regulation S (or Rule 144A if
available) under the Securities Act.  Terms used above have the meanings given
to them by Regulation S.”

 

14

--------------------------------------------------------------------------------


 

Terms used in this subsection (b) have the meanings given to them by Regulation
S.

 

(c)           Each Purchaser severally agrees that it and each of its affiliates
has not entered and will not enter into any contractual arrangement with respect
to the distribution of the Offered Securities, except as contemplated by this
Agreement, without the prior written consent of the Company.

 

(d)           Each Purchasers severally agrees that it and each of its
affiliates will not offer or sell the Offered Securities in the United States by
means of any form of general solicitation or general advertising, within the
meaning of Rule 502(c) under the Securities Act, including, but not limited to
(i) any advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, or
(ii) any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising.  Each Purchaser severally agrees, with
respect to resales made in reliance on Rule 144A of any of the Offered
Securities, to deliver either with the confirmation of such resale or otherwise
prior to settlement of such resale a notice to the effect that the resale of
such Offered Securities has been made in reliance upon the exemption from the
registration requirements of the Securities Act provided by Rule 144A.

 

5.         Certain Agreements of the Company and the Guarantors.  Each of the
Company and each of the Guarantors agrees with the several Purchasers that:

 

(a)           Amendments and Supplements to Offering Circulars.  Each of the
Company and each of the Guarantors will advise the Purchasers promptly of any
proposal to amend or supplement the Preliminary or Final Offering Circular and
will not effect such amendment or supplementation without the Purchasers’
consent. If, at any time prior to the completion of the resale of the Offered
Securities by the Purchasers, any event occurs as a result of which the
Preliminary or Final Offering Circular, the General Disclosure Package or any
Supplemental Marketing Material would include an untrue statement of a material
fact or would omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, the Company and the Guarantors promptly will notify Credit
Suisse of such event and promptly will prepare and furnish, at their own
expense, an amendment or supplement which will correct such statement or
omission.  Neither Credit Suisse’s consent to, nor its delivery to offerees or
investors of, any such amendment or supplement shall constitute a waiver of any
of the conditions set forth in Section 7.

 

(b)           Furnishing of Offering Circulars.  The Company and the Guarantors
will furnish to the Purchasers the Preliminary Offering Circular, each other
document comprising a part of the General Disclosure Package, all amendments and
supplements to such documents and each item of Supplemental Marketing Material,
in each case as soon as available, and will furnish to the Purchasers copies of
the Final Offering Circular and all amendments and supplements to such document
and in such quantities as the Purchasers requests.  At any time when the Parent
Guarantor is not or, if the Offered Securities or the Exchange Securities are no
longer guaranteed by the Parent Guarantor, at any time when the Company is not,
subject to Section 13 or 15(d) of the Exchange Act,

 

15

--------------------------------------------------------------------------------


 

the Company and the Guarantors will promptly furnish or cause to be furnished to
the Purchasers and, upon request of holders and prospective purchasers of the
Securities, to such holders and purchasers, copies of the information required
to be delivered to holders and prospective purchasers of the Securities pursuant
to Rule 144A(d)(4) under the Securities Act (or any successor provision thereto)
in order to permit compliance with Rule 144A in connection with resales by such
holders of the Securities. The Company and the Guarantors will pay the expenses
of printing and distributing to the Purchasers all such documents.

 

(c)           Blue Sky Qualifications.  The Company and the Guarantors will
arrange for the qualification of the Securities for sale and the determination
of their eligibility for investment under the laws of such jurisdictions in the
United States and Canada as Credit Suisse designates and will continue such
qualifications in effect so long as required for the resale of the Securities by
the Purchasers provided that the Company will not be required to qualify as a
foreign corporation or to file a general consent to service of process in any
such state.

 

(d)           Reporting Requirements.  During the period of three years
hereafter, the Company and the Guarantors will furnish to Credit Suisse, as soon
as practicable, copies of all information furnished by the Company or the
Guarantors to the Trustee or to the holders of the Securities pursuant to the
Indenture or the Trust Indenture Act and copies of any reports or financial
statements furnished to or filed with the Commission or any securities exchange
on which the Securities or any class of securities of the Company or any of the
Guarantors is listed and, in the event the stock of the Company or any of the
Guarantors is traded on any securities exchange, a copy of all reports or
communications furnished to its stockholders generally.

 

(e)           Transfer Restrictions.  During the period of one year after the
Closing Date, the Company and the Guarantors will, upon request, furnish to
Credit Suisse, each of the other Purchasers and any holder of Securities a copy
of the restrictions on transfer applicable to the Securities.

 

(f)            No Resales by Affiliates.  During the period of one year after
the Closing Date, the Company and the Guarantors will not, and will not permit
any of their respective affiliates (as defined in Rule 144 under the Securities
Act) to, resell any of the Securities that have been reacquired by any of them.

 

(g)           Investment Company.  During the period of two years after the
Closing Date, neither the Company nor any of the Guarantors will be or become,
an open-end investment company, unit investment trust or face-amount certificate
company that is or is required to be registered under Section 8 of the
Investment Company Act.

 

(h)           Payment of Expenses.  The Company and the Guarantors will pay all
expenses incidental to the performance of their respective obligations under
this Agreement, the Registration Rights Agreement and the Indenture including
(i) the fees and expenses of the Trustee and its professional advisers; (ii) all
expenses in connection with the execution, issue, authentication, packaging and
initial delivery of the Securities,

 

16

--------------------------------------------------------------------------------


 

the preparation and printing of this Agreement, the Securities, the Indenture,
the Registration Rights Agreement, the Preliminary Offering Circular, any other
documents comprising any part of the General Disclosure Package, the Final
Offering Circular, all amendments and supplements thereto, each item of
Supplemental Marketing Material and any other document relating to the issuance,
offer, sale and delivery of the Securities; (iii) the cost of any advertising
approved by the Company in connection with the issue of the Offered Securities,
(iv) any expenses (including fees and disbursements of counsel to the
Purchasers) incurred in connection with qualification of the Securities for sale
under the laws of such jurisdictions as Credit Suisse designates and the
preparation and printing of memoranda relating thereto, (v) any fees charged by
investment rating agencies for the rating of the Securities, and (vi) expenses
incurred in distributing the Preliminary Offering Circular, any other documents
comprising any part of the General Disclosure Package, the Final Offering
Circular (including any amendments and supplements thereto) and any Supplemental
Marketing Material to the Purchasers.  The Company and the Guarantors will
reimburse the Purchasers for all travel expenses of the Purchasers and the
Company’s and the Guarantors’ officers and employees and any other expenses of
the Purchasers and the Company and the Guarantors in connection with attending
or hosting meetings with prospective purchasers of the Offered Securities.

 

(i)            Use of Proceeds.  The Company will use the net proceeds received
in connection with this offering in the manner described in the “Use of
Proceeds” section of the General Disclosure Package and, except as disclosed in
the “Use of Proceeds” section of the General Disclosure Package, the Company
does not intend to use any of the proceeds from the sale of the Offered
Securities hereunder to repay any outstanding debt owed to an affiliate of the
Purchasers.

 

(j)            Absence of Manipulation.  In connection with the offering, until
Credit Suisse shall have notified the Company and the other Purchasers of the
completion of the resale of the Offered Securities, neither the Company nor any
of the Guarantors nor any of their respective affiliates will, either alone or
with one or more other persons, bid for or purchase for any account in which it
or any of its affiliates has a beneficial interest any Offered Securities or
attempt to induce any person to purchase any Offered Securities; and neither it
nor any of its affiliates will make bids or purchases for the purpose of
creating actual, or apparent, active trading in, or of raising the price of, the
Offered Securities.

 

(k)           Restriction on Sale of Securities.  Except pursuant to the
Registration Rights Agreement, for a period of 90 days after the date hereof,
neither the Company nor any of the Guarantors will offer, sell, contract to
sell, pledge or otherwise dispose of, directly or indirectly, or file with the
Commission a registration statement under the Securities Act relating to, any
United States dollar-denominated debt securities issued or guaranteed by the
Company or any of the Guarantors and having a maturity of more than one year
from the date of issue of the Offered Securities, or publicly disclose the
intention to make any such offer, sale, pledge, disposition or filing, without
the prior written consent of Credit Suisse.  The Company and the Guarantors will
not at any time offer, sell, contract to sell, pledge or otherwise dispose of,
directly or indirectly, any securities under circumstances where such offer,
sale, pledge, contract or disposition

 

17

--------------------------------------------------------------------------------


 

would cause the exemption afforded by Section 4(2) of the Securities Act or the
safe harbor of Regulation S thereunder to cease to be applicable to the offer
and sale of the Offered Securities and the Guarantees.

 

(l)            DTC.  The Company and the Guarantors will obtain the approval of
DTC for “book-entry” transfer of the Securities and will comply with all of its
agreements set forth in the representation letters of the Company and the
Guarantors to DTC relating to the approval of the Securities by DTC for
“book-entry” transfer.

 

(m)          Usury Laws.  The Company and the Guarantors will not voluntarily
claim, and will actively resist any attempts to claim, the benefit of any usury
laws against the holders of any Securities.

 

(n)           Registration Rights Agreement.  The Company and the Guarantors
will comply with all of their respective agreements set forth in the
Registration Rights Agreement.

 

(o)           Further Acts.  The Company and the Guarantors will use their
respective best efforts to do and perform all things required or necessary to be
done and performed under this Agreement by it prior to the Closing Date and to
satisfy all conditions precedent to the delivery of the Offered Securities and
the Guarantees.

 

6.        Free Writing Communications

 

(a)           Issuer Free Writing Communications.  Each of the Company and each
of the Guarantors represents and agrees that, unless it obtains the prior
consent of Credit Suisse, and each Purchaser represents and agrees that, unless
it obtains the prior consent of the Company and Credit Suisse, it has not made
and will not make any offer relating to the Offered Securities that would
constitute an Issuer Free Writing Communication.

 

(b)           Term Sheets.  Each of the Company and each of the Guarantors
consents to the use by any Purchaser of a Free Writing Communication that
(i) contains only (A) information describing the preliminary terms of the
Offered Securities or their offering or (B) information that describes the final
terms of the Offered Securities or their offering and that is included in or is
subsequently included in the Final Offering Circular, including by means of a
pricing term sheet in the form of Attachment A to Schedule B hereto, or
(ii) does not contain any material information about the Company, the Guarantors
or their securities that was provided by or on behalf of the Company or the
Guarantors, it being understood and agreed that the Company and the Guarantors
shall not be responsible to any Purchaser for liability arising from any
inaccuracy in such Free Writing Communications referred to in clause (i) or
(ii) as compared with the information in the Preliminary Offering Circular or
the Final Offering Circular or the General Disclosure Package.

 

7.         Conditions of the Obligation of the Purchasers. The obligation of the
several Purchasers to purchase and pay for the Offered Securities on the Closing
Date will be subject to the accuracy of the representations and warranties of
the Company and the Guarantors herein (as though made on the Closing Date), to
the accuracy of the statements of officers of the Company

 

18

--------------------------------------------------------------------------------


 

and the Guarantors made pursuant to the provisions hereof, to the performance by
the Company and the Guarantors of their respective obligations hereunder and to
the following additional conditions precedent:

 

(a)           Accountants’ Comfort Letter.  The Purchasers shall have received
letters, dated, respectively, the date hereof and the Closing Date, of each of
(i) KPMG LLP confirming that they are a registered public accounting firm and
independent public accountants with respect to the Parent Guarantor within the
meaning of the Securities Laws and substantially in the form of Exhibit D-1
hereto (except that, in any letter dated the Closing Date, the specified date
referred to in Exhibit D-1 hereto shall be a date no more than three days prior
to the Closing Date), and (ii) of Deloitte & Touche LLP confirming that they are
a registered public accounting firm and independent public accountants with
respect to National CineMedia within the meaning of the Securities Laws and
substantially in the form of Exhibit D-2 hereto (except that, in any letter
dated the Closing Date, the specified date referred to in Exhibit D-2 hereto
shall be a date no more than three days prior to the Closing Date).

 

(b)           No Material Adverse Change.  Subsequent to the execution and
delivery of this Agreement, there shall not have occurred, individually or in
the aggregate, (i) any change, or any development or event involving a
prospective change, in the condition (financial or other), business, properties
or results of operations of the Company, the Guarantors and their respective
subsidiaries taken as a whole which, in the judgment of the Purchasers, is
material and adverse and makes it impractical or inadvisable to proceed with
completion of the offering or the sale of and payment for the Offered
Securities; (ii) any downgrading in the rating of any debt securities of the
Company or any of the Guarantors by any “nationally recognized statistical
rating organization” (as defined for purposes of Rule 436(g) under the
Securities Act), or any public announcement that any such organization has under
surveillance or review its rating of any debt securities of the Company or any
of the Guarantors (other than an announcement with positive implications of a
possible upgrading, and no implication of a possible downgrading, of such
rating) or any announcement that the Company or any of the Guarantors has been
placed on negative outlook; (iii) any change in U.S. or international financial,
political or economic conditions or currency exchange rates or exchange
controls, the effect of which is such as to make it, in the judgment of the
Purchasers, impractical to market or to enforce contracts for the sale of the
Offered Securities, whether in the primary market or in respect of dealings in
the secondary market; (iv) any material suspension or material limitation of
trading in securities generally on the New York Stock Exchange, or any setting
of minimum or maximum prices for trading on such exchange, (v) any suspension of
trading of any securities of the Company or any of the Guarantors on any
exchange or in the over-the-counter market; (vi) any banking moratorium declared
by any U.S. Federal or New York authorities; (vii) any major disruption of
settlements of securities, payment or clearance services in the United States or
(viii) any attack on, outbreak or escalation of hostilities or act of terrorism
involving the United States, any declaration of war by Congress or any other
national or international calamity or emergency if, in the judgment of the
Purchasers, the effect of any such attack, outbreak, escalation, act,
declaration, calamity or emergency is such as to make it impractical or
inadvisable to market the Offered Securities or to enforce contracts for the
sale of the Offered Securities.

 

19

--------------------------------------------------------------------------------


 

(c)           Opinion of Counsel for Company and the Guarantors.  The Purchasers
shall have received opinions, dated the Closing Date, of Hogan & Hartson L.L.P.,
counsel for the Company and the Guarantors, substantially in the forms of
Exhibits A-1 and A-2 hereto.

 

(d)           Opinion of In-House Counsel for Company and the Guarantors.  The
Purchasers shall have received an opinion, dated the Closing Date, of Peter
Brandow, General Counsel to the Company, substantially in the form of Exhibit B
hereto.

 

(e)           Opinion of Local Counsel.  The Purchasers shall have received
opinions, dated the Closing Date, from counsel in states where certain
Guarantors are incorporated and where Hogan & Hartson L.L.P. does not have an
office,  including, Bass, Berry & Sims, PLC, special Tennessee counsel for Regal
Cinemas Inc., substantially in the form of Exhibit C hereto.

 

(f)            Opinion of Counsel for Purchasers.  The Purchasers shall have
received from Skadden, Arps, Slate, Meagher & Flom LLP, counsel for the
Purchasers, such opinion or opinions, dated the Closing Date, with respect to
such matters as Credit Suisse may require, and the Company and the Guarantors
shall have furnished to such counsel such documents as they request for the
purpose of enabling them to pass upon such matters.

 

(g)           Officers’ Certificate.  The Purchasers shall have received a
certificate, dated the Closing Date, of the President or any Vice President and
a principal financial or accounting officer of the Company in which such
officers, to the best of their knowledge after reasonable investigation, shall
state that the representations and warranties of the Company and the Guarantors
in this Agreement are true and correct, that the Company and the Guarantors have
complied with all agreements and satisfied all conditions on their respective
parts to be performed or satisfied hereunder at or prior to the Closing Date,
and that, subsequent to the date of the most recent financial statements in the
General Disclosure Package there has been no material adverse change, nor any
development or event involving a prospective material adverse change, in the
condition (financial or other), business, properties or results of operations of
the Company, the Guarantors or their respective subsidiaries taken as a whole
except as set forth in the General Disclosure Package or contemplated by the
General Disclosure Package and that the industry, statistical and market-related
data included in the General Disclosure Package and the Final Offering Circular
has been reviewed by such persons and, subject to the risks and limitations
described in the General Disclosure Package and the Final Offering Circular, to
the best knowledge of such persons, is based on or derived from sources which
the Company and the Guarantors believe to be reliable and accurate in all
material respects.

 

The Company and the Guarantors will furnish the Purchasers with such conformed
copies of such opinions, certificates, letters and documents as the Purchasers
reasonably requests. Credit Suisse may in its sole discretion waive on behalf of
the Purchasers compliance with any conditions to the obligations of the
Purchasers hereunder.

 

20

--------------------------------------------------------------------------------


 

8.         Indemnification and Contribution. (a) Indemnification of Purchasers. 
The Company and the Guarantors, jointly and severally, will indemnify and hold
harmless each Purchaser, its officers, employees, agents, partners, members,
directors and its affiliates and each person, if any, who controls such
Purchaser within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act (each, an “Indemnified Party”), against any and all losses,
claims, damages or liabilities, joint or several, to which such Indemnified
Party may become subject, under the Securities Act, the Exchange Act, other
Federal or state statutory law or regulation or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon any untrue statement or alleged untrue statement of any
material fact contained in the Preliminary Offering Circular or the Final
Offering Circular, in each case as amended or supplemented, or any Issuer Free
Writing Communication or the Exchange Act Reports, or arise out of or are based
upon the omission or alleged omission of a material fact necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading, and will reimburse each Indemnified Party for any legal or
other expenses reasonably incurred by such Indemnified Party in connection with
investigating, preparing or defending against any loss, claim, damage,
liability, action, litigation, investigation or proceeding whatsoever (whether
or not such Indemnified Party is a party thereto) whether threatened or
commenced and in connection with the enforcement of this provision with respect
to any of the above as such expenses are incurred; provided, however, that the
Company and the Guarantors will not be liable in any such case to the extent
that any such loss, claim, damage or liability arises out of or is based upon an
untrue statement or alleged untrue statement in or omission or alleged omission
from any of such documents in reliance upon and in conformity with written
information furnished to the Company and the Guarantors by any Purchaser through
Credit Suisse specifically for use therein, it being understood and agreed that
the only such information consists of the information described as such in
subsection (b) below.

 

(b)           Indemnification of Company and the Guarantors.  Each of the
Purchasers, severally and not jointly, will indemnify and hold harmless the
Company, the Guarantors, each of their respective directors and each of their
respective officers and each person, if any, who controls the Company and the
Guarantors within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act (each a “Purchaser Indemnified Party”), against any losses,
claims, damages or liabilities to which such Purchaser Indemnified Party may
become subject, under the Securities Act, the Exchange Act, other Federal or
state statutory law or regulation or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon any untrue statement or alleged untrue statement of any material fact
contained in the Preliminary Offering Circular or the Final Offering Circular,
in each case as amended or supplemented, or any Issuer Free Writing
Communication, or arise out of or are based upon the omission or the alleged
omission of a material fact necessary in order to make the statements therein,
in light of the circumstances under which they were made, not misleading, in
each case to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was made in reliance
upon and in conformity with written information furnished to the Company and the
Guarantors by such Purchaser through Credit Suisse specifically for use therein,
and will reimburse any legal or other expenses reasonably incurred by such
Purchaser Indemnified Party in connection with investigating, preparing or
defending against any such loss, claim, damage, liability, action, litigation,
investigation or proceeding whatsoever (whether or

 

21

--------------------------------------------------------------------------------


 

not such Purchaser Indemnified Party is a party thereto) whether threatened or
commenced based upon any such untrue statement or omission, or any such alleged
untrue statement or omission as such expenses are incurred, it being understood
and agreed that the only such information furnished by any Purchaser consists of
the following information in the Preliminary and Final Offering Circular
furnished on behalf of each Purchaser:  paragraphs three and nine under the
caption “Plan of Distribution”; provided however, that the Purchasers shall not
be liable for any losses, claims, damages or liabilities arising out of or based
upon the Company’s or any Guarantor’s failure to perform its obligations under
Section 5(a) of this Agreement.

 

(c)           Actions Against Parties; Notification.  Promptly after receipt by
an indemnified party under this Section of notice of the commencement of any
action, such indemnified party will, if a claim in respect thereof is to be made
against the indemnifying party under subsection (a) or (b) above, notify the
indemnifying party of the commencement thereof; but the failure to notify the
indemnifying party shall not relieve it from any liability that it may have
under subsection (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided further that the failure to notify the
indemnifying party shall not relieve it from any liability that it may have to
an indemnified party otherwise than under subsection (a) or (b) above.  In case
any such action is brought against any indemnified party and it notifies the
indemnifying party of the commencement thereof, the indemnifying party will be
entitled to participate therein and, to the extent that it may wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel satisfactory to such indemnified party (who shall not,
except with the consent of the indemnified party, be counsel to the indemnifying
party), and after notice from the indemnifying party to such indemnified party
of its election so to assume the defense thereof, the indemnifying party will
not be liable to such indemnified party under this Section for any legal or
other expenses subsequently incurred by such indemnified party in connection
with the defense thereof other than reasonable costs of investigation.  No
indemnifying party shall, without the prior written consent of the indemnified
party, effect any settlement of any pending or threatened action in respect of
which any indemnified party is or could have been a party and indemnity could
have been sought hereunder by such indemnified party unless such settlement
includes (i) an unconditional release of such indemnified party from all
liability on any claims that are the subject matter of such action and (ii) does
not include a statement as to or an admission of fault, culpability or failure
to act by or on behalf of any indemnified party.

 

(d)           Contribution.  If the indemnification provided for in this
Section is unavailable or insufficient to hold harmless an indemnified party
under subsection (a) or (b) above, then each indemnifying party shall contribute
to the amount paid or payable by such indemnified party as a result of the
losses, claims, damages or liabilities referred to in subsection (a) or
(b) above (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company and the Guarantors on the one hand and the
Purchasers on the other from the offering of the Offered Securities or (ii) if
the allocation provided by clause (i) above is not permitted by applicable law,
in such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also

 

22

--------------------------------------------------------------------------------


 

the relative fault of the Company and the Guarantors on the one hand and the
Purchasers on the other in connection with the statements or omissions which
resulted in such losses, claims, damages or liabilities as well as any other
relevant equitable considerations.  The relative benefits received by the
Company and the Guarantors on the one hand and the Purchasers on the other shall
be deemed to be in the same proportion as the total net proceeds from the
offering (before deducting expenses) received by the Company bear to the total
discounts and commissions received by the Purchasers from the Company under this
Agreement.  The relative fault shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company or the Guarantors or the Purchasers and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such untrue statement or omission.  The amount paid by an indemnified
party as a result of the losses, claims, damages or liabilities referred to in
the first sentence of this subsection (d) shall be deemed to include any legal
or other expenses reasonably incurred by such indemnified party in connection
with investigating or defending any action or claim which is the subject of this
subsection (d).  Notwithstanding the provisions of this subsection (d), no
Purchaser shall be required to contribute any amount in excess of the amount by
which the total price at which the Offered Securities purchased by it were
resold exceeds the amount of any damages which such Purchaser has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission.  The Purchasers’ obligations in this subsection (d) to
contribute are several in proportion to their respective purchase obligations
and not joint.  The Company, the Guarantors and the Purchasers agree that it
would not be just and equitable if contribution pursuant to this
Section 8(d) were determined by pro rata allocation (even if the Purchasers were
treated as one entity for such purpose) or by any other method of allocation
which does not take account of the equitable considerations referred to in this
Section 8(d).

 

9.         Default of Purchasers.  If any Purchaser or Purchasers default in
their obligations to purchase Offered Securities hereunder and the aggregate
principal amount of Offered Securities that such defaulting Purchaser or
Purchasers agreed but failed to purchase does not exceed 10% of the total
principal amount of Offered Securities that the Purchasers are obligated to
purchase on such Closing Date, Credit Suisse may make arrangements satisfactory
to each of the Company, Deutsche Bank Securities Inc., and J.P. Morgan
Securities Inc. for the purchase of such Offered Securities by other persons,
including any of the Purchasers, but if no such arrangements are made by such
Closing Date, the non-defaulting Purchasers shall be obligated severally, in
proportion to their respective commitments hereunder, to purchase the Offered
Securities that such defaulting Purchasers agreed but failed to purchase on such
Closing Date.  If any Purchaser or Purchasers so default and the aggregate
principal amount of Offered Securities with respect to which such default or
defaults occur exceeds 10% of the total principal amount of  Offered Securities
that the Purchasers are obligated to purchase on such Closing Date and
arrangements satisfactory to Credit Suisse and the Company, Deutsche Bank
Securities Inc., and J.P. Morgan Securities Inc. for the purchase of such
Offered Securities by other persons are not made within 36 hours after such
default, this Agreement will terminate without liability on the part of any
non-defaulting Purchaser or the Company, except as provided in Section 10.  As
used in this Agreement, the term “Purchaser” includes any person substituted for
a Purchaser under this Section.  Nothing herein will relieve a defaulting
Purchaser from liability for its default.

 

23

--------------------------------------------------------------------------------


 

10.       Survival of Certain Representations and Obligations.  The respective
indemnities, agreements, representations, warranties and other statements of the
Company, the Guarantors or their respective officers and of the several
Purchasers set forth in or made pursuant to this Agreement will remain in full
force and effect, regardless of any investigation, or statement as to the
results thereof, made by or on behalf of any Purchaser, the Company, the
Guarantors or any of their respective representatives, officers or directors or
any controlling person, and will survive delivery of and payment for the Offered
Securities. If this Agreement is terminated pursuant to Section 9 or if for any
reason the purchase of the Offered Securities by the Purchasers is not
consummated, the Company and the Guarantors shall remain responsible for the
expenses to be paid or reimbursed by them pursuant to Section 5 and the
respective obligations of the Company, the Guarantors and the Purchasers
pursuant to Section 8 shall remain in effect. If the purchase of the Offered
Securities by the Purchasers is not consummated for any reason other than solely
because of the termination of this Agreement pursuant to Section 9 or the
occurrence of any event specified in clause (iii), (iv), (vi), (vii) or
(viii) of Section 7(b), the Company and the Guarantors will reimburse the
Purchasers for all out-of-pocket expenses (including fees and disbursements of
counsel) reasonably incurred by them in connection with the offering of the
Offered Securities.

 

11.       Notices.  All communications hereunder will be in writing and, if sent
to the Purchasers will be mailed, delivered or telegraphed and confirmed to the
Purchasers, c/o Credit Suisse Securities (USA) LLC at Eleven Madison Avenue,
New York, New York 10010-3629, Attention:  LCD-IBD, or, if sent to the Company
or any of the Guarantors, will be mailed, delivered or telegraphed and confirmed
to it at 7132 Regal Lane, Knoxville, Tennessee 37918, Attention: General
Counsel, with a copy to Richard J. Mattera, Esq. at Hogan & Hartson L.L.P., One
Tabor Center, Suite 1500, 1200 Seventeenth Street, Denver, Colorado 80202;
provided, however, that any notice to a Purchasers pursuant to Section 8 will be
mailed, delivered or telegraphed and confirmed to such Purchaser.

 

12.       Successors.  This Agreement will inure to the benefit of and be
binding upon the parties hereto and their respective successors and the
controlling persons referred to in Section 8, and no other person will have any
right or obligation hereunder, except that holders of Offered Securities shall
be entitled to enforce the agreements for their benefit contained in the second
and third sentences of Section 5(b) hereof against the Company and the
Guarantors as if such holders were parties hereto.

 

13.       Representation of Purchasers.  You will act for the several Purchasers
in connection with this purchase, and any action under this Agreement taken by
you will be binding upon all the Purchasers.

 

14.       Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same Agreement.

 

15.       Absence of Fiduciary Relationship.  Each of the Company and each of
the Guarantors acknowledges and agrees that:

 

24

--------------------------------------------------------------------------------


 

(a)           No Other Relationship.  The Purchasers have been retained solely
to act as initial purchaser(s) in connection with the initial purchase, offering
and resale of the Offered Securities and that no fiduciary, advisory or agency
relationship between the Company, any of the Guarantors and the Purchasers have
been created in respect of any of the transactions contemplated by this
Agreement or the Preliminary or Final Offering Circular, irrespective of whether
the Purchasers have advised or is advising the Company or any of the Guarantors
on other matters;

 

(b)           Arm’s Length Negotiations.  The purchase price of the Offered
Securities set forth in this Agreement was established by the Company and the
Guarantors following discussions and arms-length negotiations with the
Purchasers and the Company and the Guarantors are capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated by this Agreement;

 

(c)           Absence of Obligation to Disclose.  The Company and the Guarantors
have been advised that the Purchasers and their affiliates are engaged in a
broad range of transactions which may involve interests that differ from those
of the Company and the Guarantors and that the Purchasers has no obligation to
disclose such interests and transactions to Company and the Guarantors by virtue
of any fiduciary, advisory or agency relationship; and

 

(d)           Waiver of Claims.  Each of the Company and each of the Guarantors
waives, to the fullest extent permitted by law, any claims it may have against
the Purchasers for breach of fiduciary duty or alleged breach of fiduciary duty
and agrees that the Purchasers shall have no liability (whether direct or
indirect) to the Company or the Guarantors in respect of such a fiduciary duty
claim or to any person asserting a fiduciary duty claim on behalf of or in right
of the Company or the Guarantors, including stockholders, employees or creditors
of the Company or the Guarantors.

 

16.      Applicable Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York without regard to principles
of conflicts of laws.

 

Each of the Company and each of the Guarantors hereby submits to the
non-exclusive jurisdiction of the Federal and state courts in the Borough of
Manhattan in The City of New York in any suit or proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby.  Each of the
Company and each of the Guarantors irrevocably and unconditionally waives any
objection to the laying of venue of any suit or proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby in Federal
and state courts in the Borough of Manhattan in The City of New York and
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such suit or proceeding in any such court has been brought
in an inconvenient forum.

 

25

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with the Purchasers’ understanding of our
agreement, kindly sign and return to the Company one of the counterparts hereof,
whereupon it will become a binding agreement among the Company, the Guarantors
and the several Purchasers in accordance with its terms.

 

 

 

Very truly yours,

 

 

 

 

 

REGAL CINEMAS CORPORATION

 

 

 

 

 

By:

/s/ David H. Ownby

 

 

Name: David S. Ownby

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

GUARANTORS:

 

 

 

REGAL CINEMAS, INC.

 

R.C. COBB, INC.

 

REGAL INVESTMENT COMPANY

 

A 3 THEATRES OF TEXAS, INC.

 

A 3 THEATRES OF SAN ANTONIO, LTD.,

 

       by A3 Theatres of Texas, Inc., its General Partner

 

EASTGATE THEATRE, INC.

 

REGAL CINEMAS HOLDINGS, INC.

 

EDWARDS THEATRES, INC.

 

HOYTS CINEMAS CORPORATION

 

INTERSTATE THEATRES CORPORATION

 

FREDERICK PLAZA CINEMAS, INC.

 

RCI/FSSC, LLC

 

RCI/RMS, LLC

 

REGAL CINEMEDIA CORPORATION

 

REGAL GALLERY PLACE, LLC

 

UA SWANSEA, LLC

 

       by Interstate Theatres Corporation, its Sole Member

 

UNITED ARTISTS PROPERTIES I CORP.

 

UNITED ARTISTS REALTY COMPANY

 

UNITED ARTISTS THEATRE COMPANY

 

 

 

 

 

By:

/s/ David H. Ownby

 

 

Name: David S. Ownby

 

 

Title: Executive Vice President, Chief Financial Officer and Treasurer, or Vice
President and Treasurer (as applicable)

 

26

--------------------------------------------------------------------------------


 

 

CONSOLIDATED THEATRES MANAGEMENT, L.L.C.

 

RICHMOND I CINEMA, L.L.C.

 

By Regal Cinemas, Inc., its Sole Member and Sole Manager

 

 

 

 

 

By:

/s/ David H. Ownby

 

 

Name: David S. Ownby

 

 

Title: Executive Vice President, Chief Financial Officer and Treasurer or Vice
President and Treasurer (as applicable)

 

 

 

 

 

 

 

REGAL ENTERTAINMENT GROUP

 

 

 

 

 

By:

/s/ David H. Ownby

 

 

Name: David S. Ownby

 

 

Title: Chief Financial Officer

 

27

--------------------------------------------------------------------------------


 

The foregoing Purchase Agreement is hereby confirmed and accepted as of the date
first above written.

 

 

 

CREDIT SUISSE SECURITIES (USA) LLC

 

 

 

 

 

By:

/s/ Jerald Slowik

 

 

Name: Jerald Slowik

 

 

Title: Director

 

 

28

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Purchasers

 

Principal Amount of
Offered
Securities

 

Credit Suisse Securities (USA) LLC

 

$

157,580,000

 

Deutsche Bank Securities Inc.

 

96,970,000

 

J.P. Morgan Securities Inc.

 

77,580,000

 

Banc of America Securities LLC

 

48,480,000

 

Barclays Capital Inc.

 

19,390,000

 

Total

 

$

400,000,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE B

 

1.         Issuer Free Writing Communications (included in the General
Disclosure Package)

 

1.  Pricing term sheet, dated July 9, 2009, a copy of which is attached as
Schedule A to the Purchase Agreement.

 

2.         Other Information Included in the General Disclosure Package

 

The following information is also included in the General Disclosure Package:

 

None.

 

--------------------------------------------------------------------------------


 

Attachment A to SCHEDULE B

 

Pricing Term Sheet

 

See attached.

 

--------------------------------------------------------------------------------


 

[g183181km05i001.jpg]

 

High Yield Capital Markets

 

Issuer:

 

Regal Cinemas Corporation

 

 

 

Security Description:

 

Senior Unsecured Notes

Face:

 

$400,000,000

Gross Proceeds:

 

$390,244,000

Coupon:

 

8.625%

Maturity:

 

7/15/2019

Offering Price:

 

$97.561

Yield to Maturity:

 

9.000%

Spread to Treasury:

 

560

Benchmark:

 

3.125% UST due 05/15/2019

Ratings:

 

B1 / B-   (1)

 

 

 

Interest Payment Dates:

 

January 15 and July 15

Commencing:

 

1/15/2010

 

 

 

Optional Redemption:

 

Callable, on or after the following dates, and at the following prices:

 

 

 

 

 

Date

 

Price

 

 

 

 

7/15/2014

 

104.313

%

 

 

 

7/15/2015

 

102.875

%

 

 

 

7/15/2016

 

101.438

%

 

 

 

7/15/2017

 

100.000

%

 

 

 

and thereafter

 

 

 

 

 

 

 

Make-Whole:

 

Callable prior to first call date at make-whole call of T+50

 

 

 

Equity Clawback:

 

Redeem until

7/15/2012 at 108.625%

 

 

for up to

35.0%

 

 

 

Trade Date:

 

7/9/2009

Settlement Date:

 

7/15/2009

(T+4)

 

 

 

 

Cusip Numbers:

 

144 A:

758753AC1

 

 

144A ISIN:

US758753AC16

 

 

RegS:

U75840AB1

 

 

RegS ISIN:

USU75840AB14

 

 

 

Min. Allocation:

 

$2,000

Increments:

 

$1,000

 

 

 

Book-Runners:

 

Credit Suisse Securities (USA) LLC

 

 

Deutsche Bank Securities Inc.

 

 

J.P. Morgan Securities Inc.

 

 

 

Co-Managers:

 

Banc of America Securities LLC

 

 

Barclays Capital Inc.

 

--------------------------------------------------------------------------------

(1) These securities ratings have been provided by Moody’s and S&P. Neither of
these ratings is a recommendation to buy, sell or hold these securities. Each
rating may be subject to revision or withdrawal at any time, and should be
evaluated independently of any other rating.

 

This communication is for informational purposes only and does not constitute an
offer to sell, or a solicitation of an offer to buy any security. No offer to
buy securities described herein can be accepted, and no part of the purchase
price thereof can be received, unless the person making such investment decision
has received and reviewed the information contained in the relevant prospectus
or offering circular in making their investment decisions. This communication is
not intended to be a confirmation as required under Rule 10b-10 of the
Securities Exchange Act of 1934.  A formal confirmation will be delivered to you
separately. This notice shall not constitute an offer to sell or a solicitation
of an offer to buy, nor shall there be any sale of the notes in any state or
jurisdiction in which such offer, solicitation or sale would be unlawful. The
notes will be offered and sold to qualified institutional buyers in the United
States in reliance on Rule 144A under the Securities Act of 1933, as amended
(the “Act”), and to persons in offshore transactions in reliance on Regulation S
under the Act. The notes have not been registered under the Securities Act or
any state securities laws, and may not be offered or sold in the United States
or in U.S. persons absent registration or an applicable exemption from the
registration requirements.

 

1

--------------------------------------------------------------------------------


 

Supplement to Offering Circular Disclosure

 

As of April 2, 2009, Regal Cinemas’ subsidiaries that are not guarantors would
have accounted for approximately $265.4 million, or 9.4%, of REG’s total
revenues for the 52 weeks ended April 2, 2009, approximately $229.3 million, or
8.9%, of REG’s total assets and approximately $143.5 million, or 5.1%, of REG’s
total liabilities.

 

The Consolidated EBITDA basket in the Restricted Payments Covenant will be
calculated for the period starting on March 28, 2009 instead of March 28, 2008.

 

2

--------------------------------------------------------------------------------


 

SCHEDULE C

 

Supplemental Marketing Material

 

Investor Presentation dated July 9, 2009.

 

--------------------------------------------------------------------------------